*281Opinion by
Johnson, J.
According to the collector’s letters of transmittal and the official papers, the merchandise designated as item 2007 in protests 273609-K, 273617-K, and 273618-K was assessed on liquidation at the rate claimed. Protests 273609-K and 273617-K also involve other items. At the trial, it was stipulated that “if the chief liquidator * * * were called as a witness he would testify that the proper classification of the merchandise referred to as item 2007 is under paragraph 211 at the rate of 10 cents per dozen pieces plus 45 percent ad valorem,” as claimed. In view of the stipulation, the claim of the plaintiff was sustained as to protest 234179-K. Protest 273618-K was dismissed, since the issue raised has become moot. Protests 273609-K and 273617-K were dismissed as to the claims covering item 2007, which claims have become moot, and were overruled as to all other items.